DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on December 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,702,235 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaobing Zhang on February 18, 2022.
The application has been amended as follows:
	In claim 13, line 6, after “scan object” insert --according to one or more first exposure parameters--
	In claim 14, line 6, after “brightness and” insert --the--
Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose a system for medical imaging, comprising: at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is directed to cause the system to perform operations including: determining one or more adjusted parameters by adjusting, based on the image magnification and a target image quality, the rest of the plurality of imaging parameters other than the one or more of the plurality of imaging parameters; and generating an image corresponding to the image magnification by causing, based on the one or more adjusted parameters, the imaging device to perform a first scan on an object, as claimed in claim 1.  Claims 2-7 and 9-12 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a system for medical imaging, comprising: at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is directed to cause the system to perform operations including: determining an equivalent thickness associated with the scan object based on a thickness model, a target brightness, and a brightness of the first image; determining, based on the thickness model, one or more second exposure parameters corresponding to the equivalent thickness and the target brightness; and generating a second image by causing the imaging device to scan the scan object based on the one or more second exposure parameters, as claimed in claim 13.  Claims 14-19 are allowed by virtue of their dependency on claim 13.
Prior art fails to disclose a method for medical imaging implemented on a machine including one or more processors and one or more storage devices, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



February 18, 2022